MONROE, Judge,
concurring specially.
While I agree that the facts as alleged in the original complaint tend to show that Nelson should have been alerted to the existence of the potential for fraud on the part of Standard Guaranty, I believe that this case represents the exception and not the norm. When a vehicle is insured through an insurance policy added by the bank because the purchaser of the vehicle failed to maintain insurance on that vehicle, the purchaser of the vehicle is often unaware of the limitations of that coverage. In light of the “exorbitant premium” he is paying, the purchaser often believes the policy includes liability and uninsured motorist coverage as well as collision coverage. Not until a problem arises that results in the vehicle’s purchaser’s attorney acquiring a copy of the master policy does the purchaser of the vehicle realize he is paying so high a premium for so little coverage. I would limit the holding to the facts of this case, in recognition of the fact that often, the purchaser of the vehicle is unaware of the *806facts that would lead him to suspect fraud until well after he has begun paying the premium for the coverage added by the bank.